Exhibit 10.7

AMENDMENT NO. 4 TO THE

ENSCO

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

THIS AMENDMENT No. 4, executed this 14th day of May 2012, and effective as of
the time and/or dates specifically provided herein, by ENSCO International
Incorporated, having its principal office in Houston, Texas (hereinafter
referred to as the “Company”).

WITNESSETH:

WHEREAS, effective January 1, 2004, the Company adopted the ENSCO Non-Employee
Director Deferred Compensation Plan (the “Original Plan”);

WHEREAS, the Board of Directors of the Company (the “Board”), upon
recommendation of its Nominating, Governance and Compensation Committee (the
“Committee”), approved Amendment No. 1 to the Original Plan during a regular
meeting held on March 10, 2008;

WHEREAS, the Board, upon recommendation of the Committee, during its regular
meeting held on August 4, 2009, approved Amendment No. 2 to the Original Plan
during a regular meeting held on August 4, 2009;

WHEREAS, the Board, upon recommendation of the Committee, approved Amendment
No. 3 to the Original Plan on December 22, 2009;

WHEREAS, each issued and outstanding American depositary share (“ADS”) (each ADS
representing a Class A ordinary share, nominal value US$0.10 of Ensco plc (each
an “UK Share”)) will be converted into the right to receive an UK Share
effective as of the date fixed for termination of the Deposit Agreement, dated
as of September 29, 2009, among Ensco plc, Citibank, N.A., as Depositary, and
the holders and beneficial owners of the ADSs issued thereunder (the
“Termination Date”);

WHEREAS, the Board by its unanimous written consent has approved this Amendment
No. 4 to the Original Plan to be effective as of Termination Date; and

WHEREAS, the Company now desires to adopt this Amendment No. 4 to the Original
Plan in order to (i) specifically provide that (A) each ADS held by the Ensco
ADS fund on the Termination Date will be converted into one UK Share, and
(B) the references to “Ensco ADS fund” in Section 7.2 of the Original Plan shall
thereafter be read and considered to be references to the “Ensco UK Stock fund,”
and (ii) make such other conforming changes to the Original Plan as determined
necessary;

NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the Company hereby adopts the following Amendment No. 4 to the
Original Plan:



--------------------------------------------------------------------------------

1. The following parenthetical, “(subsequently renamed ‘Ensco plc’),” is added
to the first sentence of the sixth paragraph of Section 7.2 of the Original Plan
between the terms “‘Ensco International plc’” and “(‘Ensco UK’)”.

2. The following is added to the end of the sixth paragraph of Section 7.2 of
the Original Plan to read as follows:

Notwithstanding the foregoing to the contrary, on the “Termination Date”, each
issued and outstanding Ensco ADS, including each Ensco ADS held by the Ensco ADS
fund will be converted as an UK Share. The “Termination Date” shall be the date
fixed for termination of the Deposit Agreement, dated as of September 29, 2009,
among Ensco UK, Citibank, N.A., as Depositary, and the holders and beneficial
owners of the Ensco ADSs issued thereunder, and, on and after the Termination
Date, the references to “Ensco ADS fund” in this Section 7.2 shall be read and
considered to be references to the “Ensco UK Stock fund.” For this purpose, “UK
Share” means a Class A ordinary share, par value US$0.10 of Ensco UK.

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Amendment No. 4 to the Original Plan to be executed on
the date first above written.

 

 

ENSCO INTERNATIONAL INCORPORATED

/s/ Douglas E. Hancock

By:   Douglas E. Hancock Its:   Vice President and Treasurer

 

2